        Case 3:19-cv-00268 Document 35 Filed on 11/17/20 in TXSD Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                   (GALVESTON DIVISION)


   ROSAMARIA GOMEZ RODRIGUEZ,                       §
   Individually and as Personal                     §
   Representative of the Estate of                  §
   RODOLFO RODRIGUEZ,                               §
                         Plaintiff,                 §          CASE #: 3:19-cv-00268
                                                    §
   v.                                               §
                                                    §
   UNION PACIFIC RAILROAD                           §
   COMPANY, INDIVIDUALLY, AND                       §
   AS SUCCESSOR-IN-INTEREST TO                      §
   SOUTHERN PACIFIC                                 §
   TRANSPORTATION COMPANY,                          §
                                                    §
                   Defendant.
                                                    §

           DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO EXCLUDE
              THE CAUSATION OPINION OF DANIEL CATENACCI, M.D.

         Defendant,   UNION     PACIFIC      RAILROAD        COMPANY (“Union           Pacific” or

“Defendant”), files this Reply in Support of its Motion to Exclude the Causation Opinion of Daniel

Catenacci, M.D, and in support, shows the Court as follows:

                                       I.      SUMMARY

         The burden of proof in a Federal Employers’ Liability Act (FELA), 45 U.S.C. §§ 51-60

(1908), case requires plaintiff to show the injury alleged was caused, in whole or in part, by the

employer’s negligence. In toxic tort cases, medical causation requires expert testimony

establishing general and specific causation, subject to the rigors of a Daubert analysis. It is clear

that the FELA’s causation standard and Daubert are separate analyses and do not affect one

another.

DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO EXCLUDE THE CAUSATION
OPINION OF DANIEL CATENACCI, M.D.                                   Page 1
LEGAL\49707683\1
      Case 3:19-cv-00268 Document 35 Filed on 11/17/20 in TXSD Page 2 of 6




        Plaintiff sued Union Pacific to recover for injuries, alleging that workplace exposures to

asbestos caused Decedent Rodolfo Rodriguez’s colon cancer. Plaintiff designated Dr. Daniel

Catenacci as her medical causation expert. Union Pacific moved to exclude him from testifying at

trial because his opinions are unreliable and lack a proper scientific basis.

                                          II.     REPLY
    A. Association Is Not Causation.

        Plaintiff admits in her response that the International Agency for Research on Cancer

(IARC) is “authoritative” and that while it states that asbestos is known to cause certain cancers,

it has made no such statement about colon cancer, which is the only type at issue in this case. (Doc.

33 at 5). As Plaintiff agrees, IARC “only found an ‘association’ between asbestos and colon

cancer” (Doc. 33 at 5-6), which is insufficient under Daubert. See Anderson v. Bristol Myers

Squibb Co., No. Civ. A. H-95-0003, 1998 U.S. Dist., 1998 WL 35178199, at *11-12 (S.D. Tex.

Apr. 20, 1998) (noting that the fact that studies are scientifically valid for an association

determination does not mean they are scientifically valid for a causation determination). If there

was positive, consistent strength in the epidemiology, or even consensus in the scientific

community, Dr. Catenacci is well-versed in the literature and studies and would have been able to

point that out. The absence of the requisite research establishing causation is dispositive of the

issue before this Court and confirms Dr. Catenacci’s causation opinion is not reliable under Rule

702 and the tenets of Daubert.

        Plaintiff argues that there may be “significant new information” to change this

classification, but none of the “new information” on which Dr. Catenacci relies finds anything

other than mere association, either. (See Doc. 33 at 7-8)(citing studies finding that “asbestos

exposure was associated with overall gastric cancer,” that “colon cancer was significantly
DEFENDANT’S REPLY IN SUPPORT OF IT MOTION TO EXCLUDE THE CAUSATION OPINION
OF DANIEL CATENACCI, M.D.                                            Page 2
LEGAL\49707683\1
      Case 3:19-cv-00268 Document 35 Filed on 11/17/20 in TXSD Page 3 of 6




associated with cumulative exposure,” and that “asbestos was significantly associated with

colorectal cancer”). With this argument, Plaintiff urges the law to lead science, finding legal

causation when science has not yet taken that step, “a sequence not countenanced by Daubert.”

Wells v. SmithKline Beecham Corp., 601 F.3d 375, 381 (5th Cir. 2010)(citing Rosen v. Ciba–Geigy

Corp., 78 F.3d 316, 319 (7th Cir.1996) “Law lags science; it does not lead it”). Finally, Plaintiff’s

known comorbidities (smoking, obesity and diabetes) render literature finding an “association”

non-similar and non-supportive of Dr. Catenacci’s causation opinion in this case.

    B. Dose-Response Correlation Is Critical
        Plaintiff’s Opposition fails to rebut that Dr. Catenacci does not rely on or examine the

nature or extent of alleged asbestos exposure, only rather that it allegedly existed in Decedent’s

tenure with the railroad. Dose-response is an essential element of Plaintiff's burden of proof on

the admissibility of medical causation evidence. See Mattis v. Carlon Elec. Prod., 295 F.3d 856,

860 (8th Cir. 2002); Savage v. Union Pac. R.R. Co., 67 F. Supp. 2d 1021 (E.D. Ark. 1999). Plaintiff

argues that dose-response is not important because asbestos is a Group 1 substance under IARC,

but this “no-threshold” theory of liability has been universally rejected by Courts in toxic substance

cases. See Bell v. Foster Wheeler Energy Corp., No. 15-6394, 2016 WL 5847124 (E.D. La. Oct.

6, 2016); Vedros v. Northrop Grumman Shipbuilding, Inc., 119 F.Supp.3d 556, 563 (E.D. La.

2015); Comardelle v. Pa. Gen. Ins. Co., 76 F.Supp.3d 628, 633–35 (E.D. La. 2015); Yates, 113

F.Supp.3d at 848; Krik v. Crane Co., 76 F.Supp.3d 747, 749–50 (N.D. Ill. 2014); Sclafani v. Air

& Liquid Sys. Corp., No. 12-3013, 2013 WL 2477077, at *5 (C.D. Cal. May 9, 2013); Smith v.

Ford Motor Co., 08-630, 2013 WL 214378, at *2 (D. Utah Jan. 18, 2013); Henricksen v. Conoco

Phillips Co., 605 F.Supp.2d 1142, 1166 (E.D. Wash. 2009); Dempster v. Lamorak Insurance Co.,

no. 20-95, 2020 WL 5552633 (E.D. La. Sept. 16, 2020). Rejection of the no-threshold theory is
DEFENDANT’S REPLY IN SUPPORT OF IT MOTION TO EXCLUDE THE CAUSATION OPINION
OF DANIEL CATENACCI, M.D.                                            Page 3
LEGAL\49707683\1
      Case 3:19-cv-00268 Document 35 Filed on 11/17/20 in TXSD Page 4 of 6




reasonable because all humans are exposed to background levels of various toxins, include those

at issue here, from various sources throughout their lives. For these reasons, Dr. Catenacci’s report

is insufficient under a Daubert and Rule 702 analysis.

    C. Admissibility of Expert Evidence Under Rule 702 is Not Modified by the FELA

        Plaintiff continues to improperly conflate the burden of admissibility of expert evidence

with the burden of proof under the FELA. Every federal court of appeals to consider the relationship

between the admissibility of expert evidence and the FELA post-Daubert concludes the FELA does

not alter the Rule 702 or Daubert standards. See Wills v. Amerada Hess Corp., 379 F.3d 32, 46–47

(2d Cir. 2004) (“We agree that even where, as here, plaintiff faces a relaxed burden of proof with

regard to causation, the district court’s admission of expert testimony is nonetheless governed by

the strictures of Rule 702 and Daubert.”); Schindler v. Dravo Basic Materials Co., 790 F. App’x

621, 624 (5th Cir. 2019) (“The standards of reliability and credibility to determine the admissibility

of expert testimony under Daubert and Rule 702 apply regardless [of] whether a seaman’s burden

on proximate causation is reduced.”); Walker v. Soo Line R.R., 208 F.3d 581, 586 (7th Cir. 2000)

(applying the unmodified Daubert standard to an expert in a FELA action); Taylor v. Consol. Rail

Corp., 114 F.3d 1189 (6th Cir. 1997) (unpublished table decision) (same); Claar v. Burlington N.

R.R., 29 F.3d 499, 503 (9th Cir. 1994) (“The standard of causation under FELA and the standards

for admission of expert testimony under the Federal Rules of Evidence are distinct issues and do

not affect one another.”).

        In addition, courts across the United States hold that the FELA does not modify Rule 702

or Daubert. See e.g., King v. Union Pac. R.R., No. 8:18-cv-79, 2020 U.S. Dist. LEXIS 99513, at

*17 (D. Neb. June 5, 2020); Phlypo v. BNSF Ry. Co., No. 4:17-cv-566, 2019 U.S. Dist. LEXIS


DEFENDANT’S REPLY IN SUPPORT OF IT MOTION TO EXCLUDE THE CAUSATION OPINION
OF DANIEL CATENACCI, M.D.                                            Page 4
LEGAL\49707683\1
      Case 3:19-cv-00268 Document 35 Filed on 11/17/20 in TXSD Page 5 of 6




94094, at *20 n.8 (N.D. Tex. Mar. 27, 2019); Smart v. BNSF Ry. Co., 369 P.3d 966, 971–72 (Kan.

Ct. App. 2016); McNeel v. Union Pac. R.R., 753 N.W.2d 321, 328–30 (Neb. 2008); Bowers v.

Norfolk S. Corp., 537 F. Supp. 2d 1343, 1352 (M.D. Ga. 2007); Jenkins v. CSX Transp., 649 S.E.2d

294, 304–05 (W. Va. 2007). The law is abundantly clear on this point and this Court must reject

Plaintiff’s argument finding the Rule 702/Daubert analysis is undeniably distinct from the FELA.

                                        III. CONCLUSION

        For these reasons, Dr. Catenacci’s expert causation opinions should be excluded for not

satisfying the requirements of Rule 702, 703, 705, and Daubert. Defendant further requests any

other relief to which it may be justly entitled.

                                                   Respectfully submitted,

                                                   COZEN O’CONNOR

                                                   /s/ Gregory S. Hudson
                                                   Gregory S. Hudson, Attorney-in-Charge
                                                   Texas State Bar No. 00790929
                                                   Federal Bar No. 19006
                                                   E-mail: ghudson@cozen.com
                                                   Julia Gandara Simonet
                                                   Texas Bar No. 24093470
                                                   Federal Bar No. 3207647
                                                   E-mail: jsimonet@cozen.com
                                                   1221 McKinney St., Suite 2900
                                                   Houston, Texas 77010
                                                   Telephone: (832) 214-3900
                                                   Facsimile: (832) 214-3905

                                                   Attorneys for Defendant, Union Pacific
                                                   Railroad Company




DEFENDANT’S REPLY IN SUPPORT OF IT MOTION TO EXCLUDE THE CAUSATION OPINION
OF DANIEL CATENACCI, M.D.                                            Page 5
LEGAL\49707683\1
      Case 3:19-cv-00268 Document 35 Filed on 11/17/20 in TXSD Page 6 of 6




                                   CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the foregoing instrument has been served
  on Plaintiff’s counsel listed below via electronic mail, the CM/ECF system and/or other means
  in compliance with the Federal Rules of Civil Procedure, on November 17, 2020.

                   Arnold Anderson Vickery
                   (Email: andy@justiceseekers.com)
                   Fred H. Shepherd
                   (Email: fred@justiceseekers.com)
                   Brian B. Winegar
                   (Email: brian@justiceseekers.com)
                   Earl Landers Vickery
                   (Email: lanny@justiceseekers.com)
                   VICKERY & SHEPHERD, LLP
                   10000 Memorial Drive, Suite 750
                   Houston, Texas 77024-3485



                                                /s/ Gregory S. Hudson
                                                Gregory S. Hudson




DEFENDANT’S REPLY IN SUPPORT OF IT MOTION TO EXCLUDE THE CAUSATION OPINION
OF DANIEL CATENACCI, M.D.                                            Page 6
LEGAL\49707683\1
